J                                                                                                                                                 cl
    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                           Pagel of I    l

                                        UNITED STATES DISTRICT·couRT
                                                   · SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                              JUDGMENT IN A CRIMINAL CASE
                                         V.                                    (For Offenses Committed On orAfterNovember 1, 1987)


                      Jose Carmen Arellano-Galvan                              Case Number: 3:19-mj-24576

                                                                               Frank Torres Morell
                                                                               Defendant'sAuorn y


    REGISTRATION NO.                    C' d
                                                  ccs ;i.rir~
                                                      ,,   .. ,
                                                                                                            FILED
    THE DEFENDANT:                                                                                           DEC l l 2019
     IZI pleaded guilty-to count(s) 1 of Complaint
                                                                                                    ._., "'·~··, U.S. OISTl;,:lcT COURT
     D was found guUty to count(s)                                                              SOUTHERN DISTRICT OF CALIFORMl4
          after a plea of not guilty.                                              BY                      DEPUTY
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                              '
    Title & Section                   Nature of Offense                                                        Count Number(s) .
    8:1325                            ILLEGAL ENTRY (Misdemeanor)                                              1

     D The defendant has been found not guilty on count(s)
     •    Count(s)
                                      -------------------
                       ------------------ dismissed on the motion of the United States.
                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

      -                           1¥    TIME SERVED                          D __________ days

     IZI Assessment: $10 WAIVED IZI Fine: WAIVED
     IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their dep01iation or removal.
     D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case

           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change qf name, resic;lence,,.or mailing address until all fines, restitution; costs, and special assessments
      imposed by this judgment are fuUy paid. If ordered to pay restitution, the defendant shall notify the court and
    . United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Wednesday, December 11, 2019
                                                                             Date of Imposition of Sentence


    Received
                     0 -;\_,. \J:> ')/' -✓.
                  DUSM                    L.--.1                             IIJ!ilJAil:,ocK
                                                                             UNITED STATES MAGISTRATE WDGE



    Clerk's Office Copy                                                                                                  3: 19-mj-24576
